Citation Nr: 1522488	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

The evidence shows that the Veteran's erectile dysfunction manifested by total impotence, but without deformity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2009, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered, including private records.  The Veteran has not identified any records not associated with the claims file.  VA provided an examination for the Veteran's erectile dysfunction in March 2010.  There is no indication or assertion that the examination was inadequate for the claim decided herein.  To the contrary, it addressed current symptoms and objective findings appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development required.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  
 
In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Disabilities of the genitourinary system are rated under section 4.115.  Disabilities of the penis, specifically, are rating under that section using Diagnostic Code 7522, which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity of the penis are not demonstrated, a non-compensable rating will be assigned.  See 38 C.F.R. §§ 4.31, 4.115(b).

The Veteran is receiving special monthly compensation for erectile dysfunction based on loss of use of a creative organ.  38 C.F.R. § 3.350(a).

The Veteran, his wife, daughter, and friend are competent to report symptoms and events observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds them credible, as their statements are detailed and consistent.

Based on a review of the evidence, the Board finds that the criteria for an initial compensable rating for erectile dysfunction have not been met.  See 38 C.F.R. § 4.115(b).

The evidence shows loss of erectile power but not deformity of the penis.  The March 2010 VA examiner noted impotence and that vaginal penetration was not possible.  In statements to VA, the Veteran reported not being able to have an erection or intercourse.  However, the March 2010 examiner found a normal penis and scrotum with no deformity.  Similarly, in August 2008 and May 2009, the Veteran's private provider recorded normal phallus, scrotum, and testicles.  The Veteran has also not reported any penis deformity.  As discussed above, the compensable, 20 percent rating for disabilities of the penis requires deformity along with loss of erectile power.  38 C.F.R. §§ 4.31, 4.115(b).  With no evidence of deformity, the Veteran's erectile dysfunction disability does not meet the requirements for a compensable rating.  See 38 C.F.R. § 4.115(b).
      
The Veteran's wife, daughter, and friend reported observing him with depression symptoms after his prostate cancer and resulting erectile dysfunction.  The Veteran also reported the distress his erectile dysfunction caused with the inability to fulfill his marital duties.  The Board notes that the emotional and psychological impact of the Veteran's erectile dysfunction has been compensated with a grant of service connection for related adjustment disorder with depression.  See December 2013 Rating Decision.
  
The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's symptoms could not receive a compensable rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  His urinary symptoms were considered as disabilities associated with his service-connected residuals of prostate cancer; additional compensation for these symptoms with the erectile dysfunction disability would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  The rating for residuals of prostate cancer is not on appeal before the Board.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's erectile dysfunction are fully considered by the rating criteria and the special monthly compensation for loss of use of a creative organ.  Impotence and loss of erectile power are common symptoms of erectile dysfunction.  Associated mental health symptoms have been service-connected and compensated.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

A compensable rating for erectile dysfunction is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


